Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James E. Davenport appeals the district court’s order granting summary judgment in favor of defendants in this civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Davenport v. Sallie Mae, Inc., No. 8:12-cv-01475-PJM, — F.Supp.3d-, 2015 WL 3604820 (D.Md. June 5, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.